Exhibit 10.10j

Execution Copy
CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

 

FIFTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 19, 2014 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01   New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Cancellation Rate” means, with respect to residential Projects in a particular
Stage of Completion, originated through a particular Sales Channel, the rate of
cancellation set forth in Schedule D of the Borrowing Base Certificate most
recently delivered pursuant to Section 6.02(m) for such Stage of Completion and
such Sales Channel.

“Expected Cancellation Value” means, for residential Projects, with respect to a
given Stage of Completion, originated through a particular Sales Channel, the
product of (a) the PV System Values for such Stage of Completion and such Sales
Channel as such values are set forth

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

in Schedule D of the Borrowing Base Certificate most recently delivered pursuant
to Section 6.02(m), and (b) the Cancellation Rate for such Stage of Completion
and such Sales Channel.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit V or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Sales Channel” means, with respect to a given residential Project, one of the
following means of origination of such Project: (a) “Inside Sales”, (b) “Field
Sales”, (c) “Direct Sales”, (d) “Channel Sales”, or (e) “Other” in each case as
set forth in Schedule D of the Borrowing Base Certificate most recently
delivered pursuant to Section 6.02(m) for such Stage of Completion and such
Sales Channel.

“Stage of Completion” means, with respect to a given residential Project, one of
the following statuses of such Project: (a) sold but not yet site surveyed, (b)
site surveyed but not yet designed, (c) designed but not yet permitted, or (d)
permitted but not yet installed, in each case as set forth in Schedule D of the
Borrowing Base Certificate most recently delivered pursuant to Section 6.02(m)
for such Stage of Completion and such Sales Channel.

“Total Expected Cancellations” means, the sum of each Expected Cancellation
Value for each Stage of Completion and Sales Channel.

Section 1.02   Amendments to Section 1.01.  The following definitions in Section
1.01 are hereby amended and restated in their entirety to read as follows:

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$40,000,000, and (b) the Facility.  The Letter of Credit Sublimit is part of,
and not in addition to, the Facility.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit E or
such other form as may be approved by the Administrative Agent  (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Excluded Subsidiaries” means (a) any existing or future acquired or formed
special purpose Subsidiary (i) without employees or (ii) that is required to
have employees and maintains such employees solely to the extent necessary to
comply with licensing requirements under applicable Law, in each case, in which
the Borrower holds a direct or indirect interest, established for the purpose of
acquiring, leasing, operating, owning or financing energy systems and any SRECs,
directly or indirectly, including but not limited to solar photovoltaic, battery
storage, geothermal and other renewable energy technologies, in each case, (x)
whose committed financing or equity contribution proceeds are included in the
calculation of Available Take-Out, (y) whose Tax Equity Commitments or Backlever
Financing Commitments as the case may be, have been fully deployed and which Tax
Equity Commitments or Backlever Financing Commitments, as the case may be, are
no longer included in the calculation Available Take-Out, or (z) was acquired or
formed solely as an obligor for a System Refinancing and which has no assets
other than those being borrowed against or securing such System Refinancing, (b)
any existing or future acquired or formed Immaterial Subsidiary, and (c) any
existing or future acquired or formed Subsidiary operating as a public utility,
Load-Serving Entity, electric supplier, or political action committee.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------

 

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, chief technology officer, treasurer, assistant treasurer or
controller of a Loan Party, (b) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and (c) solely for purposes of notices given pursuant
to Article II, any of the officers listed in clause (a) above and any other
officer or employee of the applicable Loan Party so designated by any of the
officers listed in clause (a) above in a notice to the Administrative Agent or
any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate.

“Short-Term Solar Bonds Credit Support” means an identified portfolio of (a)
Unencumbered Excluded Subsidiary Assets, (b) Excluded Property of the Borrower,
(c) all or any portion of Unencumbered Liquidity in excess of the amount
required to be maintained under Section 7.11(b), or (d) any other assets of the
Borrower not subject to Administrative Agent’s Lien or any other Permitted Lien.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

Section 1.03   Amendment to the Definition of Eligible Back Log.  Clause (a) of
the definition of “Eligible Back Log” as set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(a) the Total Expected Cancellations;”

Section 1.04   Amendment to Section 2.05(a).  Clause (a) of Section 2.05 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------

 

repayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of the Facility.

(ii) The Borrower may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.”

Section 1.05   Amendment to Section 6.20(a).  Clause (a) of Section 6.20 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a)    As long as any Short-Term Solar Bonds remain outstanding, as of the date
any certificate is delivered pursuant to Section 6.02(o), the Borrower and its
Subsidiaries shall hold, in the aggregate, directly or indirectly Short-Term
Solar Bonds Credit Support with an aggregate value of (as calculated in
accordance with the formula contained in the following sentence and in
accordance with the Borrower’s ordinary course of business practices) not less
than 100% of the outstanding principal balance of all outstanding Short-Term
Solar Bonds Issuances as of such date.  For purposes of determining the value of
the Short-Term Solar Bonds Credit Support held by the Borrower and its
Subsidiaries under this Section 6.20, as of any given date of determination,
Short-Term Solar Bonds Credit Support shall be calculated by adding (i) the
value of any assets set forth under clauses (a), (b) and (d) of the definition
of Short-Term Solar Bonds Credit Support divided by 125%, and (ii) the value of
any Unencumbered Liquidity set forth under clause (c) of the definition of
Short-Term Solar Bonds Credit Support divided by 50%.”

Section 1.06   Amendment to Section 7.12.  Section 7.12 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Section 7.12  Capital Expenditures.

Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business made or legally
obligated to be made during the period commencing January 1, 2014 and continuing
until the Maturity Date not exceeding, in the aggregate for the Borrower and its
Subsidiaries, $250,000,000.”

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------

 

Section 1.07   Amendment to Section 7.17(b).  Clause (b) of Section 7.17 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(b) Voluntarily prepay, redeem, purchase, defease or otherwise voluntarily
satisfy in any manner (including by the exercise of any right of setoff) the
obligations owed (but, for avoidance of doubt, excluding regularly scheduled
interest payments due in the ordinary course) under any Solar Bonds Financing;
provided, however: the Borrower may prepay, redeem, purchase, defease or
otherwise voluntarily satisfy in any manner (including by the exercise of any
right of setoff) the following:

(i)

any Solar Bond upon (w) the cancellation of a bond purchase by a bondholder
under an applicable federal or state law or regulation, such as the Federal
Reserve Board’s Regulation E, (x) the determination that a bondholder is an
ineligible purchaser (either by federal or state law or regulation or under the
terms of the Solar Bonds Issuance), (y) the determination that a purchase by a
bondholder is ineligible or fraudulent (either by federal or state law or
regulation or under the terms of the Solar Bonds Issuance), or (z) the
determination that a specific bond purchase is likely to result in material
adverse legal, tax or regulatory consequences to the Borrower;

(ii)

in any calendar year, up to 1% of the total outstanding Solar Bonds in
connection with the death of a bondholder;

(iii)

in any calendar year, up to 1% of the total outstanding Solar Bonds in
connection with any required redemption events not included in clauses (i) or
(ii) above;

(iv)

pursuant to a refinancing, any Solar Bonds Financing so long as immediately
before and after giving effect to such refinancing, (x) no Default or Event of
Default exists, and (y) the Borrower is in compliance with the financial
covenants set forth in Section 7.11 (with such financial covenants to be
measured immediately prior to and after the making of each such payment); and

(v)

any principal payments (and any interest payments due in connection therewith)
of any Short-Term Solar Bond or any Short-Term Solar Bonds Issuance, so long as
(x) immediately before and after giving effect to each such payment, (A) no
Default or Event of Default exists, and (B) the Borrower is in compliance with
the financial covenants set forth in Section 7.11 (with such financial covenants
to be measured immediately prior to and after the making of each such payment)
and (y) the Borrower delivers to the Administrative Agent a certificate, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that the conditions in clause (x) above have been satisfied.”

Section 1.08   Amendment to Section 11.02(e).  Clause (e) of Section 11.02 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------

 

each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.”

Section 1.09   Amendment to Exhibit Q.  Exhibit Q to the Credit Agreement is
hereby amended by adding a new paragraph following the second paragraph as
follows:

“The undersigned further certifies, as of the date first written above, as set
forth on Schedule D, that (a) the Cancellation Rates, for a given period of
measurement, reflect the actual rate of cancellation for each applicable Stage
of Completion and Sales Channel as measured over the six months ending _________
for jobs sold in the month that is six months prior to such month-end and the
values used for such calculation are accurate, and (b) the aggregate PV System
Values accurately reflect the Project Back-Log as PV System Values for each
applicable Stage of Completion and Sales Channel.”

Section 1.10   Amendments to Exhibit Q.  

(a) Schedule A to Exhibit Q (Form of Borrowing Base Certificate) is hereby
deleted and replaced in its entirety with the attached Annex I.

(b) A new Schedule D to Exhibit Q (Form of Borrowing Base Certificate) attached
hereto as Annex II shall be added to Exhibit Q immediately following Schedule C
to Exhibit Q.

Section 1.11   Amendment to Exhibit U. Exhibit U to the Credit Agreement is
hereby deleted and replaced with the attached Annex III.

Section 1.12    Amendment to Exhibits.   The Exhibits to the Credit Agreement
are hereby amended by adding a new Exhibit V set forth as Annex IV attached
hereto.

ARTICLE II.
CONDITIONS TO EFFECTIVENESS

Section 2.01   Conditions to Effectiveness. This Amendment shall become
effective as of the Amendment Effective Date upon satisfaction of the following
conditions (in each case, in form and substance reasonably acceptable to the
Administrative Agent):

(a) Administrative Agent shall have received a copy of this Amendment duly
executed by the Borrower, the Required Lenders and Administrative Agent.

(b) No Default or Event of Default shall exist.

(c) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of the Borrower.

ARTICLE III.
MiSCELLANEOUS

Section 3.01   Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------

 

Section 3.02   Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e) After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03   Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04   Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 3.05  Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06  Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07  Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08  Electronic Execution. The words “delivery,” “execute,”
“execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paperbased recordkeeping
system, as the case may

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------

 

be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent, the
L/C Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by a
manually executed counterpart.

Section 3.09   Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. Except as provided in Section
2.01, this Amendment shall become effective when executed by the Administrative
Agent and when the Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g. “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 3.10   Acknowledgment of Foreign Account Tax Compliance Act.  For
purposes of determining withholding Taxes imposed under the Foreign Account Tax
Compliance Act (FATCA), from and after the effective date of the Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Section 3.11    No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.12    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.13     Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

Section 3.14     Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial. The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[Signature Pages to Follow]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

 

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lyndon Rive

 

 

Name:

 

Lyndon Rive

 

 

Title:

 

Chief Executive Officer

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dora A. Brown

 

 

Name:

 

Dora A. Brown

 

 

Title:

 

Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

in its capacity as a Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas R. Sullivan

 

 

Name:

 

Thomas R. Sullivan

 

 

Title:

 

Senior Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

By:

 

/s/ Mikhail Faybusovich

Name:

 

Mikhail Faybusovich

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Samuel Miller

Name:

 

Samuel Miller

Title:

 

Authorized Signatory

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

SILICON VALLEY BANK,

as a Lender

 

 

 

By:

 

/s/ Dan Baldi

Name:

 

Dan Baldi

Title:

 

Managing Director

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

 

 

By:

 

/s/ Randall Lee

Name:

 

Randall Lee

Title:

 

Assistant Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

ONEWEST BANK, FSB

as a Lender

 

 

 

By:

 

/s/ Michael MacDonald

Name:

 

Michael MacDonald

Title:

 

Executive Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

 

 

By:

 

/s/ Danford H. Oshima

Name:

 

Danford H. Oshima

Title:

 

Senior Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from the Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

Dated as of:  December 19, 2014

GUARANTORS:

 

POPPY ACQUISITION LLC

 

 

 

By:

 

/s/ Lyndon Rive

Name:

 

Lyndon Rive

Title:

 

President and CEO

 

ZEP SOLAR LLC

 

 

 

By:

 

/s/ Lyndon Rive

Name:

 

Lyndon Rive

Title:

 

President and CEO

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Annex I

Schedule A to Exhibit Q

 

 

Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

Residential Project Formula Amount

 

 

 

 

Military Project Formula Amount

 

 

 

 

Commercial Project Formula Amount

 

 

 

 

Total Borrowing Base

$                                           -  

 

 

 

 

 

 

 

 

 

 

 

 

I.     Residential Project Formula Amount

 

 

 

 

 

 

 

 

A.

Gross Residential Project Back-Log

 

 

 

 

 

 

 

 

 

i. Total Expected Cancellations

 

 

 

 

 

 

 

 

ii. Residential Projects set forth in SolarWorks as being in the “permit phase”
for more than [***] days after being included in Project Back-Log

 

 

 

 

 

 

 

 

iii. Projects which are purchased in cash by a customer (to the extent included
in Gross Residential Project Back-Log)

 

 

 

 

 

 

 

 

iv. A Project to be installed on the property of a customer of Borrower if the
Project Back-Log with respect to Projects for such customer exceeds 15% of the
total Project Back-Log; provided, that ineligibility shall only apply to such
excess

 

 

 

 

 

 

 

 

v. Applicable percentage of True-Up Liability to be cured by Tranching of
Residential Projects

 

 

 

 

 

 

 

 

vi. A Project which has been identified for Tranching using Available Take-Out
which is not Eligible Take-Out

 

 

 

 

 

 

 

 

vii. Projects expressly deemed ineligible by the Administrative agent pursuant
to clause 2.01(b)(i) of the Credit Agreement

 

 

 

 

 

 

 

 

viii. Sum of I.A.i through I.A.vii:

 

 

 

 

 

 

 

 

 

ix. Result of I.A. minus I.A.viii:

 

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

x. 40% of I.A.ix

 

 

 

 

 

 

 

 

B.

Gross Available Take-Out for residential Projects:¹

 

 

 

 

 

 

 

 

 

i. Available Take-Out provided by any Person (i) that has disputed its
obligation to fund such Available Take-Out, (ii) that generally made statements
that it is unable to satisfy its funding obligations, or (iii) for which any
Person may have any claim, demand, or liability whether by action, suit,
counterclaim or otherwise against such Available Take-Out

 

 

 

 

 

 

 

 

ii. Person providing such Available Take-Out is the subject of any action or
proceeding of a type described in Section 8.01(f) of the Credit Agreement

 

 

 

 

 

 

 

 

iii. Available Take-Out is obtained from any facility other than (i) a Tax
Equity Commitment under a Partnership Flip Structure, Sale-Leaseback Structure
or Inverted Lease Structure, (ii) Backlever Financing, or (iii) other Take-Out
acceptable to Administrative Agent and Required Lenders

 

 

 

 

 

 

 

 

iv. Available Take-Out provided by a Person who has the right of offset with
respect to any amounts owed to such Person by Borrower or its Subsidiaries;
provided, that ineligibility shall be limited to the amount of such set-off

 

 

 

 

 

 

 

 

v. Take-Out expressly deemed ineligible by the Administrative agent pursuant to
clause 2.01(b)(ii) in the Credit Agreement

 

 

 

 

 

 

 

 

vi. The sum of I.B.i through I.B.v:

 

 

 

 

 

 

 

 

 

vii. The result of I.B. minus I.B.vi:

 

 

 

 

 

 

 

 

 

viii. 70% of I.B.vii

 

 

 

 

 

 

 

 

 

ix. Lesser of Lines I.A.x and I.B.viii

 

 

 

 

 

 

 

 

¹   Gross Available Take-Out shall not be double counted in residential,
military and commercial jobs to the extent such Available-Take out is available
for more than one category of Project.

 

 

 

 

 

II.     Commercial Project Formula Amount

 

 

 

 

 

 

 

 

A.

Gross Commercial Project Back-Log

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i. Commercial Projects set forth in SolarWorks as being in the “permit phase”
for more than [***] days after being included in Project Back-Log

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

 

 

 

ii. Projects which are purchased in cash by a customer (to the extent included
in Gross Commercial Project Back-Log)

 

 

 

 

 

 

 

 

iii. A Project to be installed on the property of a customer of Borrower if the
Project Back-Log with respect to Projects for such customer exceeds 15% of the
total Project Back-Log; provided, that ineligibility shall only apply to such
excess and such limitation shall not apply to Projects provided to customers
that have obtained an unsecured public debt rating of A or better from either
Moody’s or S&P

 

 

 

 

 

 

 

 

iv. Applicable percentage of True-Up Liability to be cured by Tranching of
Commercial Projects

 

 

 

 

 

 

 

 

v. A Project which has been identified for Tranching using Available Take-Out
which is not Eligible Take-Out

 

 

 

 

 

 

 

 

vi. Projects expressly deemed ineligible by the Administrative agent pursuant to
clause 2.01(b)(i) of the Credit Agreement

 

 

 

 

 

 

 

 

vii. The sum of II.A.i through II.A.vi:

 

 

 

 

 

 

 

 

viii. The result of II.A. minus II.A.vii:

 

 

 

 

 

 

 

 

ix. 40% of II.A.ix

 

 

 

 

 

 

 

B.

Gross Available Take-Out for commercial Projects²

 

 

 

 

 

 

 

 

 

i. Available Take-Out provided by any Person (i) that has disputed its
obligation to fund such Available Take-Out, (ii) that generally made statements
that it is unable to satisfy its funding obligations, or (iii) for which any
Person may have any claim, demand, or liability whether by action, suit,
counterclaim or otherwise against such Available Take-Out

 

 

 

 

 

 

 

 

ii. Person providing such Available Take-Out is the subject of any action or
proceeding of a type described in Section 8.01(f) of the Credit Agreement

 

 

 

 

 

 

 

 

iii. Available Take-Out is obtained from any facility other than (i) a Tax
Equity Commitment under a Partnership Flip Structure, Sale-Leaseback Structure
or Inverted Lease Structure, (ii) Backlever Financing, or (iii) other Take-Out
acceptable to Administrative Agent and Required Lenders

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

iv. Available Take-Out provided by a Person who has the right of offset with
respect to any amounts owed to such Person by Borrower or its Subsidiaries;
provided, that ineligibility shall be limited to the amount of such set-off

 

 

 

 

 

 

 

 

v. Take-Out expressly deemed ineligible by the Administrative agent pursuant to
clause 2.01(b)(ii) in the Credit Agreement

 

 

 

 

 

 

 

 

vi. Sum of II.B.i through II.B.v

 

 

 

 

 

 

 

 

 

vii. Result of II.B. minus II.B.vi:

 

 

 

 

 

 

 

 

 

viii. 0% of II.B.vii

 

 

 

 

 

 

 

 

 

ix. Lesser of Lines II.A.x and II.B.viii

 

 

 

 

 

 

 

 

²     Gross Available Take-Out shall not be double counted in residential,
military and commercial jobs to the extent such Available-Take out is available
for more than one category of Project.

 

 

 

 

 

III.   Military Project Formula Amount

 

 

 

 

 

 

 

 

A.

Gross Military Project Back-Log

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i. Military Projects set forth in SolarWorks as being in the “permit phase” for
more than [***] days after being included in Project Back-Log

 

 

 

 

 

 

 

 

ii. Projects which are purchased in cash by a customer (to the extent included
in Gross Military Project Back-Log)

 

 

 

 

 

 

 

 

iii. A Project to be installed on the property of a customer of Borrower if the
Project Back-Log with respect to Projects for such customer exceeds 15% of the
total Project Back-Log; provided, that ineligibility shall only apply to such
excess and such limitation shall not apply to Projects provided to customers
that have obtained an unsecured public debt rating of A or better from either
Moody’s or S&P

 

 

 

 

 

 

 

 

iv. Applicable percentage of True-Up Liability to be cured by Tranching of
Military Projects

 

 

 

 

 

 

 

 

v. A Project which has been identified for Tranching using Available Take-Out
which is not Eligible Take-Out

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

vi. Projects expressly deemed ineligible by the Administrative agent pursuant to
clause 2.01(b)(i) of the Credit Agreement

 

 

 

 

 

 

 

 

vii. Sum of III.A.i through III.A.vii

 

 

 

 

 

 

 

 

viii. Result of III.A. minus III.A.viii:

 

 

 

 

 

 

 

 

ix. 40% of III.A.ix

 

 

 

 

 

 

 

B.

Gross Available Take-Out for military Projects³:

 

 

 

 

 

 

 

 

 

i. Available Take-Out provided by any Person (i) that has disputed its
obligation to fund such Available Take-Out, (ii) that generally made statements
that it is unable to satisfy its funding obligations, or (iii) for which any
Person may have any claim, demand, or liability whether by action, suit,
counterclaim or otherwise against such Available Take-Out

 

 

 

 

 

 

 

 

ii. Person providing such Available Take-Out is the subject of any action or
proceeding of a type described in Section 8.01(f) of the Credit Agreement

 

 

 

 

 

 

 

 

iii. Available Take-Out is obtained from any facility other than (i) a Tax
Equity Commitment under a Partnership Flip Structure, Sale-Leaseback Structure
or Inverted Lease Structure, (ii) Backlever Financing, or (iii) other Take-Out
acceptable to Administrative Agent and Required Lenders

 

 

 

 

 

 

 

 

iv. Available Take-Out provided by a Person who has the right of offset with
respect to any amounts owed to such Person by Borrower or its Subsidiaries;
provided, that ineligibility shall be limited to the amount of such set-off

 

 

 

 

 

 

 

 

v. Take-Out expressly deemed ineligible by the Administrative agent pursuant to
clause 2.01(b)(ii) in the Credit Agreement

 

 

 

 

 

 

 

 

vi. Sum of III.B.i through III.B.v:

 

 

 

 

 

 

 

 

vii. Result of III.B. minus III.B.vi:

 

 

 

 

 

 

 

 

viii. 70% of III.B.vii

 

 

 

 

 

 

 

 

ix. Lesser of Lines III.A.x and III.B.Viii

 

 

 

 

 

 

 

³ Gross Available Take-Out shall not be double counted in residential, military
and commercial jobs to the extent such Available-Take out is available for more
than one category of Project.

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Annex II

Schedule D to Exhibit Q

Expected Cancellation Values

Cancellation Rates

 

Stage of

Completion

Inside Sales

(%)

Field Sales

(%)

Direct Sales (%)

Channel Sales

(%)

Other

(%)

(i) Sold Not Surveyed

 

 

 

 

 

(ii) Surveyed Not Designed

 

 

 

 

 

(iii) Designed Not Permitted

 

 

 

 

 

(iv) Permitted Not Installed

 

 

 

 

 

Aggregate PV System Values

 

Stage of

Completion

Inside Sales

(PV System

Values)

Field Sales

(PV System

Values)

Direct Sales

(PV System

Values)

Channel Sales

(PV System Values)

Other

(PV

System

Values)

(i) Sold Not Surveyed

 

 

 

 

 

(ii)  Surveyed Not Designed

 

 

 

 

 

(iii)  Designed Not Permitted

 

 

 

 

 

(iv)  Permitted Not Installed

 

 

 

 

 

Expected Cancellation Values

 

Stage of

Completion

Inside Sales

(PV System

Values)

Field Sales

(PV System

Values)

Direct Sales

(PV System

Values)

Channel Sales

(PV System

Values)

Other

(PV

System

Values)

Total

(i) Sold Not Surveyed

 

 

 

 

 

 

(ii) Surveyed Not Designed

 

 

 

 

 

 

(iii) Designed Not Permitted

 

 

 

 

 

 

(iv) Permitted Not Installed

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Annex III

Exhibit U

SHORT-TERM SOLAR BONDS CREDIT SUPPORT CERTIFICATE

This Short-Term Solar Bonds Credit Support Certificate (this “Certificate”)
dated as of ________ __, 20__ is delivered to you pursuant to Section 6.02(o) of
the Amended and Restated Credit Agreement dated as of November 1, 2013 (as
amended, modified, supplemented or otherwise modified and in effect from time to
time, the “Credit Agreement”) by and among SolarCity Corporation, a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto as guarantors, certain banks and financial institutions from
time to time party thereto as lenders (the “Lenders”), and Bank of America,
N.A., as administrative agent (together with its successors and permitted
assigns in such capacity, the “Administrative Agent”), sole lead arranger and
sole book manager.  Each capitalized term used and not otherwise defined herein
shall have the meaning ascribed to such term in the Credit Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies, represents
and warrants as of the date hereof that he/she is the __________ of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower, and that:

[(a) [as of ________ __, 20__ (the “Computation Date”), the Borrower has made a
Short-Term Solar Bonds Issuance, titled [●]% Solar Bonds, Series 20[●]/[●]-[●],
in the principal amount of up to $[●] pursuant to that certain Prospectus
Supplement No. [●], Registration No. 333-[●] dated [●], 20[●];]

[(a) [as of ________ __, 20__ (the “Computation Date”), the Borrower has removed
certain assets from its portfolio of Short-Term Solar Bonds Credit Support [and
has replaced such assets with alternative Short-Term Solar Bonds Credit
Support], [each] as identified on Schedule 2;]

(b) all of the information contained herein and attached hereto is true and
complete in all material respects, and all calculations contained herein and
attached hereto as Schedule 1 (the “Credit Support Certificate Calculations”)
are true and complete in all material respects;

(c) as of the Computation Date, the aggregate value of the Short-Term Solar
Bonds Credit Support (as calculated in accordance with the Borrower’s ordinary
course of business practices) equals $__________ and the outstanding principal
balance of all outstanding Short-Term Solar Bonds Issuances as of the
Computation Date equals $_____________; and

(d) the ratio of the Short-Term Solar Bonds Credit Support aggregate value to
the aggregate Short-Term Solar Bonds Issuances outstanding principal balance is
no less than 1.0:1.0.

[Remainder of page intentionally left blank]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Responsible Officer has caused this
Short-Term Solar Bonds Credit Support Certificate to be executed and delivered,
and the certifications and warranties contained herein to be made on behalf of
the Borrower as of the date first written above.

 

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Schedule 1

Short-Term Solar Bonds Credit Support

Portfolio and Values

[To be provided by the Borrower on each Calculation Date]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

Short-Term Solar Bonds Credit Support Certificate – Portfolio and Values

 

 

 

 

 

 

 

 

 

 

Dates:

 

 

 

 

 

 

Certificate Date

 

 

 

 

 

 

Calculation Date

 

 

 

 

 

 

 

 

 

 

 

 

Credit Support Portfolio Summary

 

 

 

 

 

 

 

 

 

 

Subject Assets

Type of Assets

(Unencumbered Excluded

Subsidiary Assets;

Unencumbered Liquidity; etc.)

Percentage Applicable to

Type of Asset1

Valuation of

Subject Assets (on Calculation Date)

Valuation of Subject Assets

Divided by the Percentage

Applicable to Type of Asset

 

 

 

 

 

 

%

$[__]

$[__]

 

 

 

 

%

$[__]

$[__]

 

 

 

 

%

$[__]

$[__]

 

 

 

 

%

$[__]

$[__]

 

 

 

 

%

$[__]

$[__]

 

 

Total Value of Short-Term Solar Bonds Credit Support:

$[__]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Short-Terms Solar Bonds Issuances Summary

 

 

 

 

 Outstanding Balance of Short-Term Solar Bonds Issuances as of the Calculation
Date

$[__]

 

 

  Total Value of Short-Term Solar Bonds Credit Support

$[__]

 

 

 

 

 

 

 

 

 

Short-Term Solar Bonds Credit Support Coverage Test

 

 

 

 

Ratio of (Outstanding Balance of Short-Term Solar Bonds Issuance) to (Total
Value of Short-Term Solar Bonds Credit Support)

[__]:[__]

 

 

Coverage Ratio Threshold

1.0:1.0

 

 

Status

Good standing

 

 

 

1. Percentages Applicable to Type of Asset are as follows: (i) the value of any
assets set forth under clauses (a), (b) and (d) of the definition of Short-Term
Solar Bonds Credit Support divided by 125%, and (ii) the value of any
Unencumbered Liquidity set forth under clause (c) of the definition of
Short-Term Solar Bonds Credit Support divided by 50%.

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Schedule 2

List of Removed or Replacement Short-Term Solar Bonds Credit Support

[See attached.]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Annex IV

Exhibit V

Form of

Notice of Loan Prepayment

TO:

Bank of America, N.A., as Administrative Agent

RE:

Amended and Restated Credit Agreement, dated as of November 1, 2013, by and
among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swingline Lender (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”).  Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement.

DATE:

[Date]

 

The Borrower hereby notifies the Administrative Agent that on _____________
pursuant to the terms of Section 2.05(a) (Optional Prepayments) of the Credit
Agreement, the Borrower intends to prepay/repay the following Loans as more
specifically set forth below:

o  Optional prepayment of Revolving Loans in the following amount(s):

o  Eurodollar Rate Loans: $_______________

Applicable Interest Period:_________________

o  Base Rate Loans:  $____________

o  Optional prepayment of Swingline Loans in the following amount:

$__________________

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.